Title: To George Washington from James Robertson, 1 May 1782
From: Robertson, James
To: Washington, George


                        
                            Sir.
                            New York 1st May 1782.
                        
                        A Commission from the King appointing me Commander in Chief of his forces in this country having arrived by a
                            late conveyance—I make it one of my first cares, to convince you of my wish to carry on the war agreeable to the rules
                            which humanity formed and the example of the politest nations recommends—I make this declaration of my resolution, in hope
                            that I may find a similar inclination in you.
                        To effectuate this, Let us agree to prevent or punish every breach of the rules of war within the spheres of
                            our Commands.
                        The papers accompanying this will show that many acts of Barbarity have been committed—Some of them you may
                            not have heard of, of some I hear with satisfaction, you have declared your obhorence—These have been put into my hands as
                            vindications of a late enormity complained of by you.
                        I can by no means admit the inference—Nothing but the utmost necessity can justify retaliation, and if this
                            cruel dangerous measure, was to be trusted in the hands of incensed men—universal horror and Barbarity would ensue.
                        A Court Martial is appointed to try the person you complain of and all his abettors in the death of Huddy, by
                            Sir Henry Clinton, who had taken measures for this, before he received any letter from you on the subject. 
                        These papers will afford you opportunities in like manner of vindicating the rights of humanity and of
                            punishing the insult offered to your command by perpetrators of Cruelties.
                        I find that Mr Hetfield and Mr Badgely, tho under the protection of a flag of truce—have been taken prisoners
                            at Elizabethtown, where they were by the direction of your Commissary of Prisoners, on unjustifyable pretences.
                        As the first proof that you accept the proposal I make to join you in preventing every infraction of the
                            rules of war—I desire you will be pleased to order these men to be sent back to Staten Island—every request of yours to me
                            founded on this principle will most readily be complied with. I have the honor to be, Sir, Your Excellency’s Most Obedient
                            and Most humble Servant
                        
                            James Robertson

                        
                     Enclosure
                                                
                            
                                
                                    26 April 1782
                                
                            
                            City of New York ss William Mullock being sworn deposeth and saith that in the Month of July 1777 this
                                Deponent Daniel Current, Isaac Alyay, Jacob Day who is since dead and Ebenezer Jones were brought before Willm
                                Alexander commonly called Lord Sterling a Major General in the Rebel Service who was then at Peeks kill, in the
                                County of Westchester being apprehended by the Continental Troops—upon being first brought before him—He asked who
                                are these fellows, being answered that they were Prisoners he turned to us and called us Damned Rascals they shall
                                every one be hanged, and pointing to the said Danl Current said you shall be hanged first, see him kicking on the tree
                                which he immediately without any tryal, or examination whatever ordered his Aid de Camp to put in Execution and
                                followed himself to see it done, and stood under the tree during the whole transaction—This deponent further saith,
                                that said Current was never examined nor even allowed to say any thing in his defence, and when he attempted it, was
                                interrupted by Sterling, who called him a damn’d Rascal and that if any examination or trial had taken place this
                                deponent would have known it as he was with him during the whole time, soon after his capture untill the execution and
                                this deponent verily believes that the whole space of Time from their being first brought before Sterling to the time
                                of the Execution was not more than half an hour & further said not
                            
                                Wm Mullock
                            
                            
                                Sworn this 26th day of April 1782
                                Before me Wm Waddell Justice 
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    27 April 1782
                                
                            
                            City of New York ss Isaac Alyay being duly sworn deposeth and saith, that in the Month of July 1777, he
                                was apprehended by the Rebels, in company with Daniel Current William Mullock, Jacob Day and 
                                    
                                 Jones and were brought before Lord Sterling who was then at Peeks kill and a Major General in the Rebel
                                Service, that Sterling without any trial, or the smallest examination, ordered the said Current to be hanged on a
                                locust tree, that was adjoining the House where he kept his Quarters which Order was instantly obeyed, Sterling
                                himself standing by and directing the execution—And this deponent further saith, that he was with said Current during
                                the whole time from his Capture to the Execution above mentioned, & that if there had been a tryal of an
                                Examination, he must have known it, and that when Current was carried out to meet his fate, he importuned Sterling with
                                the greatest intreaties to allow him a Clergyman and a little time to prepare for so great a Change, which Sterling
                                Refused, he then intreated only for time to say his Prayers, which was also Refused, Sterling ordering him to be
                                instantly hung up—And this deponent further saith that the Rope being either tied too loose or streching occasioned
                                the said Current to fall on the ground, where he was suffered to lye untill he came to his Senses again. Current than
                                repeated his Solicitations with great earnestness for time and a Minister, which was Refused him by Sterling who again
                                directed him to Mount the Cart and he was accordingly executed, Current denying during the whole time, and in all his
                                conversations, that he was a Spy, and that he came out of the British Lines only to see his Wife and Child, then in
                                the Country—And further this deponent saith not
                            
                                Isaac Alyay
                            
                            
                                Sworn this 27th day of April 1782
                                Before me Wm Wadell Justice 
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    27 April 1782
                                
                            
                            Aaron White a Loyalist from Monmouth, deposeth and saith—That on Saturday the 30th day of March he was
                                laying too off Long Branch in a Schooner, waiting for Philip White & Moses
                                Foe, that were landed there the day before. That this deponent saw them engaged with a party of the
                                Rebel horse, that he instantly landed and went to their assistance, That Hendrickson, one of the Rebel Horse was
                                killed, and that they were in pursuit of the others—when the Rebels were Reinforced by a considerable party of Horse,
                                that this deponent with the others fled in their turn and endeavoured to make their escape by getting into Swamps,
                                that this deponent was the first taken prisoner, when George Brinley one of the Rebel Horse came up to him and swore
                                    they would put him to Death unless they caught Philip White or Moses Foe
                                 they soon after took Phil. White, when the said George Brindley came up to him and told
                                    him he wou’d be damned if he should go alive to Freehold—Moses Foe fortunately escaped being taken, that they
                                were carried under Guard to Colts neck, (this deponent in the Waggon with Hendricksons Corps—and P. White on Horse
                                back at the tail of the Waggon) about 12 Miles from the place they were first taken at—and there halted untill the
                                Commanding Officer with the remainder of the Horse came up. That they were here, threatened and Abused, and Philip
                                White frequently observed to this deponent that the Rebels wou’d murder him, before they got to
                                    Freehold, that this deponent was hurried in the Waggon, That Philip Whites Guard was changed and that John North John Russel and Willm Burden took charge of him, and kept him far in the Rear—That this deponent then verily believed from the Rebels changing P. Whites
                                Guard—from George Brinleys declaring he shou’d not go alive to Freehold from their frequent other declarations to
                                this purport, and from their keeping him at such a distance in the Rear, that they intended murdering him—This
                                deponent further saith that David Rhea and George Brinley stopt with the Waggons in which he was a
                                Prisoner when the main body of the Horse passed the Waggon—That they frequently looked back and exclaimed that P.
                                White was making his escape—That after several of these declarations they run their Horses back to the Guard in the
                                Rear—soon Returned and said P. White was killed—This deponent reply’d you are Joaking—they replied no by God he was
                                Killed—And asked this deponent if he did not see him endeavor to make his escape, his own safety occasioned his
                                acquiesing—That this deponent was confined in Freehold Goal—That Robert Clayton one of the Rebel horse, and the very
                                person who first had charge of Philip White, told this deponent if they had not Removed him from out of his charge, he
                                would have brought him safe to Freehold—that Moses Mount, another of the Rebel horse informed this deponent, that if
                                    Hendrickson had not been killed, White would not have been Murdered and this deponent
                                further saith, that during his confinement Genl David Forman came to him and wanted him to make Oath that Philip White
                                was making his escape when Killed—That he told Genl Forman that he never saw him endeavor to make his escape, and that
                                he wou’d suffer death before he would make such an oath—Forman than asked him if he had not confessed to the Guard,
                                that he saw him running when killed—he replyed that he had acknowledged it, from apprehension
                                    that he would have been Murdered himself did he not acknowledge it—And this deponent further saith that
                                General Forman Qualified him relative to the time they left new York, when & when they landed, the
                                Circumstances of the Engagement with the Horse—and the manner of their being taken—That he never
                                    Read the affidavit—and that no more of it was Read, to this deponent than what Related to the above
                                circumstances And this deponent further saith that after his escape from Freehold Goal—he saw several of his Friends
                                who all informed him that Philip White was designedly most inhumanly and Savagely Murdered
                                which this deponent verily believes to be true.

                            
                                
                                Aaron White 
                            
                            Sworn this 27th day of April 1782Before Me Wm Waddell Justice
                            
                        
                        
                    